Citation Nr: 0935805	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a digestive disorder, 
claimed as esophageal adenocarcinoma status/post Ivor-Lewis 
esophagogastrectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 
1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

In-service treatment for intermittent gastrointestinal 
complaints has not been casually related to the Veteran's 
esophageal adenocarcinoma.


CONCLUSION OF LAW

A digestive disorder, claimed as esophageal adenocarcinoma 
status/post Ivor-Lewis esophagogastrectomy, was not incurred 
in or aggravated by active duty service.  38 U.S.C.A. §§ 
1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The Veteran is claiming entitlement to service connection for 
a digestive disorder, currently diagnosed as esophageal 
adenocarcinoma.  The service treatment records reflect that 
he sought treatment in December 1960 and February 1961 for an 
upset stomach, and in February 1962 for a nervous stomach.  
In October 1962 he sought treatment for sharp abdominal pain.  
The etiology of his complaints was unknown.  In December 1962 
he sought treatment for stomach cramps and was diagnosed with 
gastritis, ulcer disease was ruled out.  He was once again 
diagnosed with gastritis in January 1963, after complaining 
of stomach cramps.  Complaints of stomach pain were made at a 
May 1963 service treatment visit. 

An upper gastrointestinal series, completed in January 1963, 
was negative except for marked spasm of the pylorus and some 
associated spasm of the esophageal sphincter.  An upper 
gastrointestinal series, completed in May 1963, demonstrated 
no abnormalities in the upper gastrointestinal tract, by 
means of a barium meal. Stomach issues consisting of diarrhea 
were reported on several occasions in June 1963.  He was 
diagnosed with gastroenteritis in November 1963.  

A March 1964 separation examination, completed shortly before 
his discharge from service, revealed a normal mouth, throat, 
abdominal and visceral clinical evaluation. Additionally, he 
indicated in a report of medical history taken at that time 
that he did not have, nor did he ever have, stomach, liver or 
intestinal trouble.  He further denied frequent indigestion.  
Although the Board acknowledges that he sought treatment for 
gastrointestinal complaints on several occasions during 
service, based on his normal separation examination, a 
chronic digestive disorder was not shown in service. 

	Next, post-service evidence does not reflect treatment for a 
digestive disorder or esophageal cancer for many years after 
service discharge. Specifically, around 1992, he was 
diagnosed with Barrett's esophagus.  See August 2005 VA 
examination.  In December 2004, he underwent an Ivor-Lewis 
esophagogastrectomy and was diagnosed with adenocarcinoma of 
the esophagus. 
	
	In addition to the documented post-service treatment records, 
the evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to digestive problems after he was discharged from the 
service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1964) and initial 
reported symptoms related to a digestive disorder in 1992 
(nearly a 30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for several decades 
following separation from service and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's esophageal adenocarcinoma to active duty, despite 
his contentions to the contrary.    
	
	The only medical opinion which addresses the nexus question 
is a June 2007 VA examination report.  In his examination 
report, the VA examiner noted that the Veteran had had 
"intermittent gastrointestinal complaints, consistent with 
either an ulcer or gastroesophageal reflex disease [GERD] in 
. . . service . . . He subsequently was found to have 
Barrett's esophagus, which is a pre-cancerous lesion and 
ultimately, adenocarcinoma of the esophagus in 2004."  
	
	The June 2007 VA examiner indicated that the Veteran's 
complaints in service were not consistent with adenocarcinoma 
of the esophagus.  He stated that the Veteran's complaints 
occurred over "40 years before his diagnosis of cancer, and 
had he had cancer at that time, x-rays would have suggested 
it as well as he never would have lived 40 years with this 
aggressive of a cancer."  
	
	The VA examiner further considered that there is some 
evidence suggesting that chronic, severe, persistent GERD can 
predispose one to Barrett's esophagus and cancer.  The VA 
examiner evaluated the Veteran's case against this theory 
stating that "if he had this [GERD] consistently for his 
four years of service, this would not be sufficient or be a 
material contribution to his development of Barrett's 
esophagus and cancer."  He concluded that it would be "pure 
speculation to relate his esophageal cancer to his 
gastrointestinal complaints in service."  
	
	The Board finds this report to be probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility. 
See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).
	
	The Board has considered various internet articles and an 
excerpt of the Merck Manual, submitted by the Veteran, 
indicating a relationship between GERD, Barrett's esophagus 
and ultimately cancer.  However, generally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise is too 
general and inconclusive. Mattern v. West, 12 Vet. App. 222, 
228 (1999). 
	
	The United States Court of Appeals for Veterans Claims (CAVC 
or Court) has indicated that medical treatise evidence must 
demonstrate a connection between disease or injury in-service 
and the present disability. See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Treatise evidence must 'not simply 
provide speculative generic statements not relevant to the 
claim.' Wallin v. West, 11 Vet. App. 509, 514 (1998). 
Instead, the treatise evidence, standing alone, must discuss 
'generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.' Id. 
	
	The internet information submitted by the Veteran does not 
provide any nexus between his esophageal adenocarcinoma and 
his period of service. The articles only provide generic 
information about the causes of esophageal adenocarcinoma. 
They are very general in nature and do not include 
consideration of any facts specific to his circumstances. As 
such, the articles, standing alone, are insufficient to show 
that his esophageal adenocarcinoma was caused by his 
intermittent gastrointestinal complaints, consistent with 
either an ulcer or GERD, in service.  

The Board has also considered his statements asserting a 
nexus between his currently-diagnosed disorder and active 
duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
esophageal adenocarcinoma is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  


Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in February 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records.  Further, 
the Veteran submitted private treatment records. 

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in June 2007.  Although the Veteran has 
asserted that this examination was inadequate because he was 
not physically examined, the VA examiner and medical 
professional determined that an examination was not necessary 
to evaluate the Veteran's claim.  Furthermore, the VA 
examiner reviewed the claims file and considered the 
Veteran's medical history, and provided an opinion supported 
by rationale consistent with the evidence of record.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a digestive disorder, claimed as 
esophageal adenocarcinoma status/post Ivor-Lewis 
esophagogastrectomy, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


